Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/15/2020. Claims 1, 2, 7, 11, 12 and 17 have been amended. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for generating a transitory sentiment community. The detailed implementation indicates: (1) A method of generating a transitory sentiment community, the method comprising: receiving data, in a database memory associated with a server computing device, the data extracted from a plurality of data sources; (2) Providing, based on at least one of a text removal and a text character replacement operations performed on the data in a processor of the server computing device, a set of keywords in a descriptive manner; (3) Performing a sentiment analysis on the set of keywords based at least in part upon a training model, the sentiment analysis identifying: (i) a conformance to at least one sentiment classification of a set of sentiment classifications recognized by the training model, and (ii) a sentiment intensity rating associated with the conformance; (4) Modifying the sentiment intensity rating associated with the at least one sentiment classification upon detecting a sarcasm sentiment that is above a sarcasm sentiment likelihood threshold; and (5) Generating the transitory sentiment community based at least in part on the at least one sentiment classification and the modified sentiment intensity rating.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/11/2021

/HUNG D LE/Primary Examiner, Art Unit 2161